The opinion of the court was delivered by
Richardson C. J. *
This suit probably had its origin in a mistake with respect to the meaning of the terms used in the condition of the bond. The condition is, that the defendant shall abide by and perform the award of the arbitrators. The meaning of the terms “ abide by” seems to have been taken by counsel to be the same as to acquiesce in, or not dispute. But this is not the meaning. To abide by an award is the same as to abide an award, to stand to the determination of the arbitrators and take the consequences of the award. It means, simply, to await the award without revoking the submission. It can never be construed to mean that the defendant should not be at liberty to dispute the validity of any award that might be made. It is said by Abbot, C. J. in Marsh v. Bulteel, 5 B. & Ald. 507, that the defendant, “ by countermanding the authority of the arbitrators, had broken the covenant to abide by the award.” Such being the meaning of the condition, in this case, the replication most clearly shows no breach.
If the award has been duly made, according to the submission, it is conclusive between the parties, and the defendant may be liable in trespass for what he has done. But nothing is alleged in the replication which amounts to a breach of the condition of the bond.

Judgment for the defendant.


 Parker, J. having been of Counsel, did not sit.